                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 SARA HAWES, et al.,                          :      Case No. 1:17-cv-754
                                              :
       Plaintiffs,                            :
                                              :      Judge Timothy S. Black
 vs.                                          :
                                              :
 MACY’S INC., et al.,                         :
                                              :
       Defendants.                            :

                       ORDER GRANTING
    DEFENDANT MACY’S MOTION TO STRIKE COUNT SIX (Doc. 57) AND
    REQUIRING PLAINTIFFS TO FILE A THIRD AMENDED COMPLAINT

        This civil action is before the Court upon Defendant Macy’s Inc. (“Macy’s”)’s

Motion to Strike Count Six of the Amended Class Action Complaint (Doc. 57) and the

parties’ responsive memoranda (Docs. 58 and 59).

        On April 29, 2019, this Court granted in part and denied in part Plaintiffs’ Motion

for Leave to Amend the Complaint. (Doc. 54). Germane to the present issue, the Court

held specifically that:

               The Court finds that Plaintiff Hawes’ notice was improper
               under the CLRA and therefore Plaintiffs’ proposed amended
               complaint fails to sufficiently state a claim under the CLRA.
               See Von Grabe v. Sprint PCS, 312 F. Supp. 2d 1285, 1303–04
               (S.D. Cal. 2003) (granting defendant’s motion to dismiss
               plaintiff’s claims under the CLRA where the notice “was not
               delivered in the proper fashion”). Accordingly, Plaintiffs’
               motion for leave to amend the complaint is denied in relation
               to Plaintiff Hawes’ claim brought under the CLRA as it is
               futile.

(Id. at PAGEID # 694).


                                             1
       On June 12, 2019, Plaintiffs filed their [Second] Amended Complaint (Doc. 55),

purportedly pursuant to the Court’s leave (see Doc. 54 at PAGEID # 698). Inexplicably,

and without leave of Court, Plaintiffs presented a Count Six alleging a CLRA claim.

(Doc. 55 at PAGEID #’s 725-728).

       In response to Macy’s Motion to Strike Count Six, Plaintiffs assert that the Court

denied leave to file the CLRA claim because Hawes failed to provide the requisite pre-

suit notice. However, Plaintiffs argue that the pre-suit notice requirement only pertains to

claims for damages, not injunctive relief. Cal. Civ. Code § 1782(a) (notice required to

bring “an action for damages”); Cal. Civ. Code § 1782(d) (“An action for injunctive

relief . . . may be commenced without compliance with subdivision (a).”). Thus,

Plaintiffs argue the CLRA claim in the amended complaint should proceed, because it

seeks injunctive relief. (Doc. 55 at ¶ 130). However, in the Second Amended Complaint

there is no mention of “injunctive relief” and Plaintiffs continue to allege pre-suit notice

which the Court has ruled was insufficient as a matter of law. (Id. at ¶¶ 107, 131).

       Regardless of Plaintiffs’ characterization of their latest version of Count Six,

Macy’s moves to strike Count Six of the amended complaint (Doc. 57), because Plaintiffs

did not seek leave and were not granted leave of court to file that CLRA claim.

       Macy’s is correct. And “[w]hen a court grants a party leave to amend a complaint,

subsequent amendments that exceed the scope of the leave granted may be stricken under

Rule 12(f).” Wheat v. Chase Bank, No. 3:11-cv-309, 2014 WL 457588, at *6 (S.D. Ohio

Feb. 3, 2014).



                                              2
      Accordingly, Plaintiffs’ Count Six of the [Second] Amended Complaint is hereby

STRICKEN. Nonetheless, Plaintiffs are granted leave to file a Third Amended

Complaint with a CLRA claim expressly seeking injunctive relief only. Moreover,

because Plaintiffs have named the wrong Macy’s entity as the Defendant, the [Second]

Amended Complaint (Doc. 55) is STRICKEN in its entirety, and in the “Third Amended

Class Action Complaint,” Plaintiffs shall also name the proper Defendant. Plaintiffs shall

file their Third Amended Complaint within 30 days of entry of this Order.

      IT IS SO ORDERED.


Date: 7/30/2019
                                                        Timothy S. Black
                                                        United States District Judge




                                            3
